Citation Nr: 1631841	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  10-49 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.

2.  Entitlement to a separate compensable rating for neurological abnormalities associated with the Veteran's service-connected lumbar spine disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from February 1988 to February 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln Nebraska.

In August 2012, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.

In May 2013, the Board remanded the matters on appeal to the Agency of Original Jurisdiction (AOJ) for additional development.  In February 2014, the Board denied the Veteran's claim for service connection for a right shoulder disability, and assigned limited, staged, increased ratings for his service-connected lumbar spine disability.  The Veteran timely appealed this decision to the Court of Appeals for Veterans Claims (Court).  

In a June 2015 Joint Motion for Partial Remand (JMR), the parties agreed that remand of the issues above was required.  Specifically, the parties found the VA did not fulfill the Secretary's duty to assist in obtaining all identified VA medical records, and the Board did not adequately address the Veteran's lay statements regarding the presence of neurological involvement in his lower extremities.  However, the parties clarified the Board's award of increased staged ratings for the Veteran's lumbar spine disability in the February 2014 decision was not to be disturbed.  See JMR pg 1.

The Board acknowledges that the issue of whether new and material evidence has been presented to reopen the Veteran's claim for entitlement to service connection for tinnitus has been perfected by the filing of a May 2016 substantive appeal, but has not yet been certified to the Board.  The Board's review of the claims file reveals that the AOJ is still taking action on this issue.  Specifically, in the May 2016 appeal the Veteran requested a hearing before the Board via videoconference, and has been placed in line for such a hearing at his local AOJ.  As such, the Board will not accept jurisdiction over this issue at this time, but the issue will be the subject of a future Board decision, if otherwise in order.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As discussed, in the June 2015 JMR the parties agreed these matters require remand for additional development.  Specifically, in a June 2010 written statement, the Veteran indicated he had received relevant treatment at a VA medical facility in Lincoln, Nebraska "as far back as 1992."  However, the earliest VA medical records included in the claims file are from 1999.  Accordingly, remand is required to obtain these identified, relevant medical records in the possession of the VA.  38 C.F.R. § 3.159(c)(3).

As additional VA medical records are being obtained, upon remand updated VA treatment records since November 2015 should be obtained and associated with the claims file.

Finally, the June 2015 JMR indicated the Board did not adequately address the Veteran's lay statements regarding the presence of neurological involvement in his lower extremities.  The Court noted that, although the Veteran denied experiencing any radicular pain on his VA examinations in January 2011 and July 2013, on other occasions, including during his hearing before the undersigned and in the course of seeking VA treatment in 2012, he described pain which radiated into both lower extremities.  Accordingly, upon remand an additional VA examiner's opinion should be obtained addressing the Veteran's competent lay descriptions of pain radiating into his lower extremities.

Accordingly, the case is REMANDED for the following actions:

1. Obtain VA medical records from the VA medical facility in Lincoln, Nebraska dating back to 1992 and associate them with the claims file.  Any physical repository of paper medical records should also be searched, if so required.

2.  Obtain VA medical records, including records from the VA medical facility in Omaha, Nebraska, since November 2015 and associate them with the claims file.

3.  After obtaining the above-identified records schedule the Veteran for an examination to ascertain whether he has, or has had at any time during the course of the appeal, any neurologic manifestations associated with his service-connected lumbar spine disability.    

The examiner is asked to: address the following question:
	
(a)  Render an opinion as to whether it is as least as likely as not (50 percent or greater) the Veteran experiences, or did experience, any neurological abnormalities associated with his service-connected lumbar spine disability, including complaints of radicular pain in his bilateral lower extremities, at any point during the period on appeal.

In answering this question, the examiner is asked to consider the following:

* The Veteran's statements during his January 2011 and July 2013 VA examinations denying any radicular pain.

* The Veteran's competent lay statements describing radiating pain into his lower extremity, including: 

o page 7 of the transcript from his August 2012 hearing before the undersigned

o VA treatment record dated September 7, 2012, located in Virtual VA; and

(b)  For any neurological impairment that is found to be associated with the lumbar spine disability, please describe in detail the severity, frequency, and duration of such impairment.

A complete rationale for any opinion proffered should be included in the examination report.  

4.  After completing all the foregoing, readjudicate the appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished and supplemental statement of the case and afforded a reasonably opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



